        Case 6:18-cr-00576-AA    Document 98     Filed 07/21/21   Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




UNITED STATES OF AMERICA,                                 Case No. 6:18-cr-00576AA
                                                          OPINION AND ORDER
             Plaintiff,

      vs.

RAFAEL CEBALLOS JR.,

             Defendant.


AIKEN, District Judge:

      Before the Court is the parties Joint Motion for Resentencing Under 28 U.S.C.

§ 2255 (doc. 97). Under 28 U.S.C. § 2255, a court may vacate, set aside, or correct a

federal sentence

      upon the ground that the sentence was imposed in violation of the
      Constitution or laws of the United States, or that the court was without
      jurisdiction to impose such sentence, or that the sentence was in excess
      of the maximum authorized by law, or is otherwise subject to collateral
      attack.




Page 1 – OPINION AND ORDER
         Case 6:18-cr-00576-AA     Document 98    Filed 07/21/21   Page 2 of 3




28 U.S.C. § 2255(a). On June 21, 2021, the Court sentenced defendant Rafael Ceballos

Jr. to 60 months’ imprisonment for conspiring to possess with the intent to distribute

5 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(B)(viii), and 846. Doc. 96. The sentence was based on representations from the

Presentencing Report, the Government, and defense counsel that defendant’s

conviction triggered a mandatory minimum sentence of five years’ imprisonment, 21

U.S.C. § 841(b)(1)(B)(viii) and that defendant was not eligible for a sentence below

that minimum pursuant to the “safety valve” in 18 U.S.C. § 3553(f) because of his

prior state drug trafficking conviction.

       The parties assert that, under the Ninth Circuit’s recent holding in United

States v. Lopez, 998 F.3d 431 (9th Cir. 2021), the 5-year mandatory minimum may

not apply. The safety valve allows a district court to sentence a criminal defendant

below a mandatory-minimum sentence for certain drug offenses, including those in

21 U.S.C. §§ 841 and 846, if a defendant meets the criteria outlined in §3553(f)(1)

through (f)(5). 18 U.S.C. § 3553(f). Section 3553(f)(1) outlines three sub-criteria that

bar safety valve relief. As amended by the First Step Act, a defendant meets the

§ 3553(f)(1) criterion if:

       (1) the defendant does not have—

              (A) more than 4 criminal history points excluding any criminal
       history points resulting from a 1-point offense, as determined under the
       sentencing guidelines;

             (B) a prior 3-point offense, as determined under the sentencing
       guidelines; and




Page 2 – OPINION AND ORDER
        Case 6:18-cr-00576-AA      Document 98     Filed 07/21/21   Page 3 of 3




            (C) a prior 2-point violent offense, as determined under the
      sentencing guidelines[.]

18 U.S.C. § 3553(f)(1) (emphases added). In Lopez, the Ninth Circuit held that the

“and” in § 3553(f)(1) “is unambiguously conjunctive[,]” meaning a defendant’s

criminal history points must meet the criteria in all three subsections “before

§ 3553(f)(1) bars him or her from safety-valve relief.” Lopez, 998 F.3d at 443–44, 437.

      Here, defendant had four criminal history points: one from a state conviction

for fleeing a police officer and three from a state conviction for delivery of

methamphetamine. Thus, defendant’s criminal history points meet the criteria in

subsection (B) (“prior 3-point offense”), but not (A) (“more than 4 criminal history

points, excluding any criminal history points resulting from a 1-point offense”) or (C)

(“prior 2-point violent offense”). Thus, defendant satisfies § 3553(f)(1)’s requirements.

The Government concedes that defendant also meets the other criteria for safety

valve relief under § 3553(f). Accordingly, the Court finds that Lopez does apply here,

agrees with the parties that resentencing is warranted, and GRANTS the Motion

(doc. 97). The Court will contact the parties to schedule a resentencing hearing.

      IT IS SO ORDERED.

                  21st day of July 2021.
      Dated this _____




                                     /s/Ann Aiken
                             __________________________
                                     Ann Aiken
                             United States District Judge




Page 3 – OPINION AND ORDER
